


109 HRES 894 IH: Congratulating Avery Johnson for being

U.S. House of Representatives
2006-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 894
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2006
			Mr. Jefferson
			 submitted the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Congratulating Avery Johnson for being
		  named the 2006 NBA Coach of the Year and for leading the Dallas Mavericks to
		  their first Western Conference Championship.
	
	
		Whereas Avery Johnson is a native of Louisiana;
		Whereas as a student at St. Augustine High School in New
			 Orleans, Avery Johnson led the Purple Knights basketball team to a State
			 championship in 1983 with a record of 35–0;
		Whereas Avery Johnson was a star on the Southern
			 University basketball team and led the Nation in assists during both his junior
			 and senior years;
		Whereas Avery Johnson still holds NCAA Division I records
			 for the highest assist average in a season and the highest assist average in a
			 college career;
		Whereas Avery Johnson began playing in the NBA in 1988, as
			 a member of the Seattle SuperSonics;
		Whereas Avery Johnson joined the San Antonio Spurs in
			 1992, with whom he won an NBA championship in 1999;
		Whereas Avery Johnson became head coach of the Dallas
			 Mavericks in 2005 and reached 50 victories faster than any other coach in NBA
			 history;
		Whereas Coach Johnson won 66 of his first 82 games in the
			 best coaching start in league history;
		Whereas Coach Johnson is the only NBA coach to be named
			 Coach of the Month twice in his first two months of coaching;
		Whereas the Dallas Mavericks, under Coach Johnson’s
			 leadership, became the Western Conference Champions in 2006 for the first time
			 in team history;
		Whereas Coach Johnson was named the 2006 NBA Coach of the
			 Year; and
		Whereas Coach Johnson has inspired those around him: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates Avery Johnson for being named the 2006 NBA Coach of the Year and
			 for leading the Dallas Mavericks to their first Western Conference
			 Championship.
		
